Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 23, 2016                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150994(86)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 150994
  v                                                          COA: 314564
                                                             Calhoun CC: 2001-004547-FC
  LORINDA IRENE SWAIN,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of amicus curiae Michigan Attorney
  General to participate in oral argument by sharing ten minutes of plaintiff-appellee’s
  allotted time for argument is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 23, 2016